RECOMMENDED FOR FULL-TEXT PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 18a0242p.06

                    UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



 EDMUND ZAGORSKI,                                        ┐
                                 Petitioner-Appellant,   │
                                                         │
                                                          >      No. 18-6052
         v.                                              │
                                                         │
                                                         │
 TONY MAYS, Warden,                                      │
                                Respondent-Appellee.     │
                                                         ┘

                          Appeal from the United States District Court
                        for the Middle District of Tennessee at Nashville.
                    No. 3:99-cv-01193—Aleta Arthur Trauger, District Judge.

                             Decided and Filed: October 30, 2018

               Before: COLE, Chief Judge; COOK and GRIFFIN, Circuit Judges.
                                    _________________

                                          COUNSEL

ON PETITION FOR REHEARING AND REHEARING EN BANC AND ON MOTION
FOR STAY OF EXECUTION: Paul R. Bottei, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Nashville, Tennessee, for Appellant.

                                      _________________

                                            ORDER
                                      _________________

       The court received a petition for rehearing en banc. The original panel has reviewed the
petition for rehearing and concludes that the issues raised in the petition were fully considered
upon the original submission and decision of the case. Chief Judge Cole would adhere to his
original dissent.
 No. 18-6052                               Zagorski v. Mays                            Page 2


       The petition then was circulated to the full court. No judge has requested a vote on the
suggestion for rehearing en banc.

       Therefore, the petition is denied

       Further, the motion for stay of execution is also denied.

                                               ENTERED BY ORDER OF THE COURT




                                               Deborah S. Hunt, Clerk